Citation Nr: 0630481	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cancer of the esophagus 
and gastric cardia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  He served in the Republic of Vietnam and received the 
Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board remand issued in May 2004.  This matter was 
originally on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.   


FINDING OF FACT

The veteran's currently diagnosed cancer of the esophagus and 
gastric cardia has been linked by competent medical opinion 
to his active military service.  


CONCLUSION OF LAW

Cancer of the esophagus and gastric cardia was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	May 2004 Board Remand and the Veterans Claims Assistance 
Act (VCAA)

In May 2004, the Board remanded the issue of entitlement to 
service connection for cancer of the esophagus and gastric 
cardia as a result of exposure to Agent Orange and instructed 
the RO to undertake all development contemplated by the VCAA 
and, subsequently, readjudicate the veteran's claim.  The 
record reflects that VA's statutory duties as outlined under 
the VCAA were satisfied.  In addition, the RO considered 
additional evidence, continued denial of the claim, and 
issued a Supplemental Statement of the Case (SSOC) in October 
2004.  Based on the foregoing, the Board finds that the RO 
complied with its May 2004 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the VCAA notice letters dated in 
November 2002, May 2004, and December 2004 did not clearly 
advise the veteran of the elements of degree of disability 
and effective date with respect to his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the VCAA notice requirements include the 
elements of effective date and degree of disability).  
Nonetheless, the Board finds that the notice defect is 
harmless error because the veteran's claim is being granted 
for reasons explained in greater detail below.  Thus, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.   

In light of the full grant of benefits with respect to the 
veteran's claim, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further notification or development is required.  
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


III.	Analysis 

As a preliminary matter, the record reflects that the RO has 
considered the issue on appeal as a claim of entitlement to 
service connection for gastroesophageal cancer as a result of 
exposure to Agent Orange.  Although the record clearly shows 
that the veteran has qualifying service in Vietnam and is 
presumed to have been exposed to herbicide agents, his 
currently diagnosed esophageal cancer is not a disease 
enumerated under C.F.R. § 3.309(e).  Thus, the veteran is not 
entitled to presumptive service connection based on herbicide 
exposure.  The Board notes, however, that the veteran wrote 
in a June 2004 statement that symptoms of indigestion and 
acid reflux were present at separation from service and that 
he has continued to have such symptoms since that time.  He 
later reiterated this contention in October 2004 explaining 
that he understood that current law did not recognize 
esophageal cancer as a disease associated with Agent Orange.  
Therefore, it is noted that the veteran asserts that his 
current esophageal cancer is directly related to his service.         

The Board observes that there is ample medical evidence of 
record showing a current diagnosis of gastroesophageal 
cancer.  For example, the June 2003 VA examination report 
includes a diagnosis of carcinoma of the esophagus, with 
spread to the stomach, post radiation treatment and 
resection.  The veteran's private oncologist (J.M.C., M.D., 
F.A.C.P.) also wrote in February 2003 correspondence that the 
veteran was first diagnosed with adenocarcinoma of the 
gastroesophageal junction in October 2002, which has required 
a combination of chemotherapy, radiation, and impending 
surgical therapy. 

The Board also notes that the veteran has asserted that he 
began to experience dyspeptic symptoms which led to his 
current stomach cancer while serving in Vietnam.  Although 
the service medical records are absent of any clinical 
finding of a chronic gastric or esophageal disorder, the 
October 1968 separation report of medical history confirms 
that the veteran complained of an "acidic stomach" at that 
time.  

The veteran's private treatment records additionally reveal 
that he complained of epigastric or stomach pain on numerous 
occasions from 1972 until diagnosed with gastroesophageal 
cancer in 2002.  

The Board further notes that there is both favorable and 
unfavorable medical opinion evidence of record regarding 
whether the veteran's current gastroesophageal cancer is 
related to his military service.  In support of his claim, 
the veteran's private oncologist wrote in February 2003 
correspondence that there was a link between the veteran's 
current gastroesophageal cancer and the dyspeptic symptoms he 
experienced during service.  Conversely, the June 2003 VA 
examining physician (R.S.B., M.D.) found that it was not as 
likely as not that the dyspeptic symptoms in service were 
related to the development of gastroesophageal carcinoma 
because there was no evidence in the record that the veteran 
demonstrated Barrett's esophagus, which would lead to 
carcinoma of the esophagus, and alternatively attributed the 
veteran's esophageal carcinoma to his history of smoking.  
After consideration of both opinions, however, the Board 
affords the opinion rendered by the veteran's private 
oncologist greater probative value as he has a specialized 
level of expertise and is familiar with the veteran's medical 
history pertaining to the development and treatment of his 
esophageal cancer.  Moreover, the clinical documentation 
contained in the record suggests a continuity of symptoms 
since discharge.                   

In conclusion, there is competent medical evidence of record 
that shows that the veteran's currently diagnosed 
gastroesophageal cancer is related his active military 
service.  38 C.F.R. § 3.303 (2006).  Accordingly, the Board 
concludes that service connection is warranted for cancer of 
the esophagus and gastric cardia.          





ORDER

Entitlement to service connection for cancer of the esophagus 
and gastric cardia is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


